 Case: 4:20-cr-00556-HEA-NCC Doc. #: 2 Filed: 09/17/20 Page: 1 of 1 PageID #: 4
                                                                                               FILED
                                                                                             SEP 1 7 2020
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                                U. S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF MO
                                     EASTERN DIVISION                                             ST.LOUIS

 UNITED STATES OF AMERICA,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
 v.                                                ) No.

                                                           4:20CR00556 HEA/NCC
                                                   )
 THOMAS G. HOBBS,                                  )
                                                   }
                 Defendant.                        )

                                          INDICTMENT

The Grand Jury charges that:

       On or about February 27, 2019, within the Eastern District of Missouri,

                                        THOMAS G. HOBBS,

the defendant herein, knowingly possessed a firearm, to wit, one Browning A500 12 Gauge
                         J

Shotgun, bearing serial number 751PR01657, which traveled in interstate or foreign commerce

during or prior to being in defendant's possession, knowing he had previously been convicted of

one and more felony crimes punishable by a term of imprisonment exceeding one year under .the

laws of the United States of America.

      . In violation of Title 18, United States Code, Section 922(g)(l) and 924(a)(2).

                                             A TRUE BILL.




                                             FOREPERSON


JEFFREY B. JENSEN
United States Attorney



TRACY L. BERRY;014753 TN
Assistant United States Attorney
